Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the specific methods and systems that is comprised of the combination of components as presented in the claimed invention, for use in pricing a vehicle in a geographic region.  More specifically, the two closest pieces of art, Taira and Jost, do not disclose: 
Determining a degradation factor value for the enhanced historical transaction records of the selected bin; 
Weighting each transaction in the enhanced historical transaction records of the selected bin based on a respective transaction age and the degradation factor value. 
Taira (20100070343) is directed towards historical transaction data and monetization of pricing data related to a particular vehicle configuration.  Specifically, Taira, similar to the claimed invention discloses classifying historical vehicle transaction data into a plurality of bins (See paragraphs 6, 11, 56, and 117) based on year, make, model, and body, as well as computing price estimates (Paragraphs 123-125) and using socioeconomic variables to account for geographic differences in consumer behavior (Paragraphs 124-125).  However, there is no mention in Taira of any degradation factor value and weighting each transaction by this specific degradation factor that is chosen based on its historical transaction record data.   
Similarly, Jost (5361201) is directed to developing predictive models, such as a neural network, for valuation appraisal prediction.  While Jost is not in the field of vehicle valuation, it recognizes a problem to applying regression models is the uncertainty of the optimal geographic sample size, and then discloses determining a geographic resolution by evaluating a bin relative to a spatial hierarchy, and addresses the increasingly coarse levels of geographic resolution (Col. 5, Ln. 44-49 and Col. 6, Ln. 5-11, Col. 8, Ln. 20-66).  However, like Taira, there is no mention of any degradation factor value and weighting each transaction by this specific degradation factor that is chosen based on its historical transaction records data.  It would be improper to apply this degradation factor to the data of Jost because this degradation factor, as described in Applicant’s Specification paragraphs 64-65, is specific to data related to vehicle transaction data.  
To further highlight and contrast the instant degradation factor use against a degradation factor as used in the art, Miles (20080288312), which is also directed to automated price modeling, does discuss degradation with respect to the model (at least Paragraph 42). These factors, contrasted to the instant invention, are directed to the size of the data set to establish a minimum amount of data, rather than being applied to data within a dataset for model adjustments.     
The prior art, alone or in combination, does not disclose or make obvious the claim set of the present invention.  
With respect to eligibility under 35 U.S.C. 101 the Examiner asserts that the present claims are similar to that of Diamond v. Diehr in that the claims do not purport to simply cover an algorithm - rather, they claim a vehicle pricing model that is subject to a degradation factor to achieve the goal of improved price prediction accuracy.  The goal is to provide a price prediction, and applying a degradation factor uses the price prediction algorithm to arrive at a more suitable set of data to further this objective.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687